             Case 18-07152             Doc 53      Filed 02/27/19 Entered 02/27/19 15:05:05                          Desc Main
                                                    Document     Page 1 of 11


                                               UNITED STATES BANKRUPTCY COURT
                                                NORTHERN DISTRICT OF ILLINOIS
                                                       EASTERN DIVISION


In re:                                                               §
Munoz, Alejandro M.                                                  §           Case No. 18-07152
                                                                     §
                                                                     §
                                         Debtors(s)                  §

                                                   TRUSTEE’S FINAL REPORT (TFR)

            The undersigned trustee hereby makes this Final Report and states as follows:
            1. A petition under chapter 7 of the United States Bankruptcy Code was filed on 03/13/2018. The
         undersigned trustee was appointed on 03/13/2018.
            2. The trustee faithfully and properly fulfilled the duties enumerated in 11 U.S.C. §704.
            3. All scheduled and known assets of the estate have been reduced to cash, released to the debtor as
         exempt property pursuant to 11 U.S.C. §522, or have been or will be abandoned pursuant to 11 U.S.C. §554.
         An individual estate property record and report showing the disposition of all property of the estate is
         attached as Exhibit A.
            4. The trustee realized gross receipts of                                   $                       29,000.00
                Funds were disbursed in the following amounts:
                 Payments made under an interim disbursement                                                         0.00
                 Administrative Expenses                                                                             0.00
                 Bank Service Fees                                                                                  14.86
                 Other Payments to Creditors                                                                         0.00
                 Non-Estate funds paid to 3rd Parties                                                                0.00
                 Exemptions paid to the Debtor                                                                   2,922.05
                 Other Payments to Debtor                                                                            0.00
                 Leaving a balance on hand of 1                                         $                       26,063.09




1The balance of funds on hand in the estate may continue to earn interest until disbursed. The interest earned prior to disbursement will
be distributed pro rata to creditors within each priority category. The trustee may receive additional compensation not to exceed the
maximum compensation set forth under 11 U.S.C. §326(a) on account of the disbursement of the additional interest.

UST Form 101-7-TFR (5/1/2011) Page 1
            Case 18-07152              Doc 53        Filed 02/27/19 Entered 02/27/19 15:05:05                            Desc Main
                                                      Document     Page 2 of 11

The remaining funds are available for distribution.

            5. Attached as Exhibit B is a cash receipts and disbursements record for each estate bank account.
             6. The deadline for filing non-governmental claims in this case was 12/21/2018 and the deadline for
       filing governmental claims was 12/21/2018. All claims of each class which will receive a distribution have
       been examined and any objections to the allowance of claims have been resolved. If applicable, a claims
       analysis, explaining why payment on any claim is not being made, is attached as Exhibit C.

            7. The Trustee’s proposed distribution is attached as Exhibit D.
           8. Pursuant to 11 U.S.C. §326(a), the maximum compensation allowable to the trustee is $3,357.80.
       To the extent that additional interest is earned before case closing, the maximum compensation may
       increase.
     The trustee has received $0.00 as interim compensation and now requests a sum of $3,357.80, for a total
compensation of $3,357.802. In addition, the trustee received reimbursement for reasonable and necessary
expenses in the amount of $0.00, and now requests reimbursement for expenses of $18.00 for total expenses
of $18.00
     Pursuant to Fed. R. Bank. P. 5009, I hereby certify, under penalty of perjury, that the foregoing report is
true and correct.


        Date :       02/18/2019                                   By :    /s/ Elizabeth C. Berg
                                                                          Trustee


    STATEMENT: This Uniform Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
    Act exemption 5 C.F.R. §1320.4 (a)(2) applies.




2If the estate is administratively insolvent, the dollar amounts reflected in this paragraph may be higher than the amounts listed in the
Trustee’s Proposed Distribution (Exhibit D).

UST Form 101-7-TFR (5/1/2011) Page 2
                                                Case 18-07152                 Doc 53          Filed 02/27/19 Entered 02/27/19 15:05:05                               Desc Main
                                                                                               Document     Page 3 of 11
                                                                                                                                                                                                                         Page 1
                                                                                                           FORM 1
                                                                                       INDIVIDUAL ESTATE PROPERTY RECORD AND REPORT
                                                                                                         ASSET CASES
                 Case No: 18-07152                                                 Judge: Janet S. Baer                                                           Trustee Name:     Elizabeth C Berg
              Case Name: Munoz, Alejandro M.                                                                                                     Date Filed (f) or Converted (c):   03/13/2018 (f)
                                                                                                                                                          341(a) Meeting Date:      04/09/2018
       For Period Ending: 02/18/2019                                                                                                                            Claims Bar Date:    12/21/2018

                                           1                                                         2                           3                      4                            5                            6
                                                                                                                           Est Net Value
                                                                                                                       (Value Determined by                                                            Asset Fully Administered
                                                                                                                                                 Property Formally
                                  Asset Description                                       Petition/Unscheduled          Trustee, Less Liens,                             Sale/Funds Received by          (FA) / Gross Value of
                                                                                                                                                    Abandoned
                      (Scheduled and Unscheduled (u) Property)                                    Values                    Exemptions,                                        the Estate                  Remaining Assets
                                                                                                                                                    OA=554(a)
                                                                                                                         and Other Costs)
1.      703 Southwind Drive, Carpentersville, IL 60110                                                156,328.00                          0.00                                                0.00               FA
2.      2014 GMC Terrain                                                                                 10,600.00                        0.00                                                0.00               FA
        Reaffirmed 4/26/18 [Dkt. 19]
3.      2005 Dodge Ram                                                                                    3,800.00                        0.00                                                0.00               FA
4.      Household furnishings                                                                              550.00                         0.00                                                0.00               FA
5.      Clothing                                                                                           800.00                         0.00                                                0.00               FA
6.      Jewelry                                                                                            400.00                         0.00                                                0.00               FA
7.      Bichon Fresier                                                                                     400.00                         0.00                                                0.00               FA
8.      Pictures                                                                                              5.00                        0.00                                                0.00               FA
9.      Checking TCF National Bank                                                                         471.47                         0.00                                                0.00               FA
10.     Revcor, Inc. Profit Sharing 401(k) Plan & Trust                                                  28,255.48                        0.00                                                0.00               FA
11.     Uncashed cashierr's check (u)                                                                    29,000.00                   26,077.95                                           29,000.00               FA
        Unscheduled Funds from Debtor's closed savings account
12.     Money Market Account - TCF (u)                                                                        6.48                        0.00                                                0.00               FA

                                                                                                                                                                                               Gross Value of Remaining Assets

     TOTALS (Excluding Unknown Values)                                                              230,616.43                    26,077.95                                              29,000.00                         0.00




     Major activities affecting case closing which are not reflected above, and matters pending, date of hearing or sale, and other action:
     February 18, 2019: Trustee reviewed and analyzed claims. A secured claim was filed that Trustee determined was not valid against the Estate. Trustee contacted the creditor in an effort to resolve claim issue. When the
     creditor failed to withdraw the secured claim, Trustee filed a motion to determine the value of the secured claim as $0.00 which was approved by this Court's order dated February 15, 2019 [Dkt. 51]. Trustee worked with
     her accountants to review information and documentation regarding the unscheduled Funds recovered and, ultimately, determined no estate tax return was required to be filed. Trustee prepared her TFR.


     UST Form 101-7-TFR (5/1/2011) (Page 3)                                                                                                                                                                Exhibit A
                                         Case 18-07152                Doc 53         Filed 02/27/19 Entered 02/27/19 15:05:05                                 Desc Main
                                                                                      Document     Page 4 of 11
                                                                                                                                                                                                                   Page 2
                                                                                                  FORM 1
                                                                              INDIVIDUAL ESTATE PROPERTY RECORD AND REPORT
                                                                                                ASSET CASES
            Case No: 18-07152                                             Judge: Janet S. Baer                                                             Trustee Name:     Elizabeth C Berg
         Case Name: Munoz, Alejandro M.                                                                                                   Date Filed (f) or Converted (c):   03/13/2018 (f)
                                                                                                                                                   341(a) Meeting Date:      04/09/2018
  For Period Ending: 02/18/2019                                                                                                                          Claims Bar Date:    12/21/2018

                                    1                                                       2                          3                          4                            5                             6
                                                                                                                 Est Net Value
                                                                                                             (Value Determined by                                                                Asset Fully Administered
                                                                                                                                          Property Formally
                             Asset Description                                    Petition/Unscheduled        Trustee, Less Liens,                                  Sale/Funds Received by         (FA) / Gross Value of
                                                                                                                                             Abandoned
                 (Scheduled and Unscheduled (u) Property)                                 Values                  Exemptions,                                             the Estate                 Remaining Assets
                                                                                                                                             OA=554(a)
                                                                                                               and Other Costs)

October 10, 2018: Trustee withdrew her Report of No Distribution upon the discovery of a previously undisclosed cashier's check representing the funds from the Debtor's savings account closed pre-petition ("Funds").
Trustee recovered the Funds and issued payment to Debtor of his claimed and allowed exemption. Trustee will work with her accountants to prepare estate tax returns. The claims bar date expires in December 2018.
Upon expiration of the claims bar date, Trustee will review claims, resolve any issues and, thereafter prepare her TFR.



Initial Projected Date of Final Report(TFR) : 06/30/2019                    Current Projected Date of Final Report(TFR) : 02/18/2019


Trustee’s Signature         /s/Elizabeth C Berg                                             Date: 02/13/2019
                            Elizabeth C Berg
                            P. O. Box 2399
                            Glen Ellyn, IL 60138-2399
                            Phone : (312) 726-8150




UST Form 101-7-TFR (5/1/2011) (Page 4)                                                                                                                                                                Exhibit A
                                      Case 18-07152           Doc 53      Filed 02/27/19  FORMEntered
                                                                                                2       02/27/19               15:05:05          Desc Main                                            Page 1
                                                                            Document
                                                                    ESTATE CASH              Page 5 of 11RECORD
                                                                                RECEIPTS AND DISBURSEMENTS

                 Case No: 18-07152                                                                                                               Trustee Name: Elizabeth C Berg
              Case Name: Munoz, Alejandro M.                                                                                                       Bank Name: Texas Capital Bank
                                                                                                                                          Account Number/CD#: ******5435 Checking Account
       Taxpayer ID No: **-***6025                                                                                                Blanket bond (per case limit): 5,000,000.00
     For Period Ending: 2/18/2019                                                                                                Separate bond (if applicable): 0.00

    1                   2                            3                                          4                                                   5                     6                      7
                                                                                                                             Uniform
Transaction          Check or                                                                                                 Trans.                                                         Account/ CD
   Date              [Refer#]             Paid To / Received From                  Description of Transaction                 Code             Deposits($)        Disbursements($)            Balance($)
09/19/2018             [11]       Alejandro M Munoz                      Turnover of Unscheduled Funds from D's closed       1229-000               29,000.00                                     29,000.00
                                  c/o TCF National Bank                  savings account
                                  800 Burr Ridge Parkway
                                  Burr Ridge, IL 60527-6486

09/26/2018            51001       Alejandro M. Munoz                     Exemption Claimed in Uncashed Cashier's Check       8100-002                                          2,922.05           26,077.95
                                  c/o James P. Casement
                                  Casement Group, P.C.
                                  1595 Weld Rd, Ste. 3
                                  Elgin, IL 60123

10/03/2018                        Texas Capital Bank                     Bank Service Fee                                    2600-000                                            14.86            26,063.09
                                  Treasury Management Operations
                                  2350 Lakeside Blvd
                                  Richardson, TX 75082

                                                                                                                         Page Subtotals             29,000.00                  2,936.91


                                                                                               COLUMN TOTALS                                        29,000.00                  2,936.91
                                                                                                        Less:Bank Transfer/CD's                           0.00                    0.00
                                                                                               SUBTOTALS                                            29,000.00                  2,936.91

                                                                                                     Less: Payments to Debtors                                                 2,922.05
                                                                                               Net                                                  29,000.00                    14.86




UST Form 101-7-TFR (5/1/2011) (Page 5)                                                                                                                                                    Exhibit B
                                        Case 18-07152           Doc 53       Filed 02/27/19  FORMEntered
                                                                                                   2       02/27/19   15:05:05        Desc Main                                             Page 2
                                                                               Document
                                                                       ESTATE CASH              Page 6 of 11RECORD
                                                                                   RECEIPTS AND DISBURSEMENTS

                 Case No: 18-07152                                                                                                   Trustee Name: Elizabeth C Berg
              Case Name: Munoz, Alejandro M.                                                                                           Bank Name: Texas Capital Bank
                                                                                                                              Account Number/CD#: ******5435 Checking Account
       Taxpayer ID No: **-***6025                                                                                      Blanket bond (per case limit): 5,000,000.00
     For Period Ending: 2/18/2019                                                                                      Separate bond (if applicable): 0.00

    1                    2                            3                                        4                                         5                       6                     7
                                                                                                                    Uniform
Transaction          Check or                                                                                        Trans.                                                        Account/ CD
   Date              [Refer#]               Paid To / Received From                Description of Transaction        Code           Deposits($)         Disbursements($)            Balance($)

                                                                                      TOTAL-ALL ACCOUNTS                                 NET                      NET               ACCOUNT
                    All Accounts Gross Receipts:           29,000.00                                                                   DEPOSITS              DISBURSEMENTS          BALANCE

              All Accounts Gross Disbursements:             2,936.91
                                                                                      ******5435 Checking Account                        29,000.00                   2,936.91
                                All Accounts Net:          26,063.09
                                                                                      Net Totals                                         29,000.00                   2,936.91        26,063.09




UST Form 101-7-TFR (5/1/2011) (Page 6)                                                                                                                                          Exhibit B
             Case 18-07152            Doc 53    Filed 02/27/19 Entered 02/27/19 15:05:05       Desc Main C Page 1
                                                                                                  EXHIBIT
                                                 Document     Page 7 of 11
  Case: 18-07152                                                                                         Elizabeth C Berg
  Munoz, Alejandro M.                                                                                  CLAIMS REGISTER
                                                                                                        EXHIBIT C Page 1
  Claims Bar Date: 12/21/18     Government Bar Date: 12/21/18

  Claim
   No. Creditors                          UTC       Scheduled            Claimed    Allowed     Paid             Balance

         Elizabeth C. Berg, Trustee      2100             0.00           3,357.80   3,357.80    0.00            3,357.80
         PO Box 2399
         Glen Ellyn, IL 60138-2399
         Trustee compensation
         Elizabeth C. Berg, Trustee      2200             0.00             18.00      18.00     0.00               18.00
         PO Box 2399
         Glen Ellyn, IL 60138-2399
         Trustee expenses
ADMINISTRATIVE TOTAL                                      0.00           3,375.80   3,375.80    0.00            3,375.80

  00001 Capital One Auto Finance       4210         12,795.00        12,369.78          0.00    0.00                0.00
        AIS Portfolio Services, LP
        4515 N Santa Fe Ave. Dept. APS
        Oklahoma City, OK 73118
         Filed: 09/24/18
         Secured claim determined to be $0 per order 2/15/19 [Dkt. 51]
SECURED TOTAL                                       12,795.00        12,369.78         0.00     0.00                0.00

  00002 TD Bank, USA                    7100              0.00           1,356.75   1,356.75    0.00            1,356.75
        American InfoSource LP as agent
        4515 N Santa Fe Ave
        Oklahoma City, OK 73118
        Filed: 09/25/18
  00003 Capital One Bank (USA), N.A.    7100           475.00             475.28     475.28     0.00              475.28
        PO Box 71083
        Charlotte, NC 28272
        Filed: 10/05/18
  00004 Capital One Bank (USA), N.A.    7100           711.00             760.08     760.08     0.00              760.08
        PO Box 71083
        Charlotte, NC 28272
        Filed: 10/05/18
  00005 Capital One, N.A.               7100           697.00             544.13     544.13     0.00              544.13
        c/o Becket and Lee LLP
        PO Box 3001
        Malvern, PA 19355
        Filed: 10/10/18




UST Form 101-7-TFR (5/1/2011) Page 7
             Case 18-07152         Doc 53     Filed 02/27/19 Entered 02/27/19 15:05:05   Desc Main C Page 2
                                                                                            EXHIBIT
                                               Document     Page 8 of 11
  Case: 18-07152                                                                                   Elizabeth C Berg
  Munoz, Alejandro M.                                                                            CLAIMS REGISTER
                                                                                                  EXHIBIT C Page 2
  Claims Bar Date: 12/21/18   Government Bar Date: 12/21/18

  Claim
   No. Creditors                        UTC       Scheduled    Claimed     Allowed        Paid             Balance

  00006 Merrick Bank                   7100            0.00    2,370.60    2,370.60       0.00            2,370.60
        Resurgent Capital Services
        PO Box 10368
        Greenville, SC 29603
        Filed: 11/02/18
  00007 PYOD, LLC for Citibank, N.A.   7100            0.00    1,838.60    1,838.60       0.00            1,838.60
        Resurgent Capital Services
        PO Box 19008
        Greenville, SC 29602
        Filed: 11/02/18
  00008 Creditone Llc                  7100       16,774.06   16,670.20   16,670.20       0.00          16,670.20
        PO Box 625
        Metairie, LA 70004
        Filed: 11/28/18
  00009 PYOD, LLC for Citibank, N.A.   7100        2,328.00    2,281.14    2,281.14       0.00            2,281.14
        Resurgent Capital Services
        PO Box 19008
        Greenville, SC 29602
        Filed: 12/07/18
  00010 PYOD, LLC for Citibank, N.A.   7100          428.00     465.31      465.31        0.00              465.31
        Resurgent Capital Services
        PO Box 19008
        Greenville, SC 29602
        Filed: 12/07/18
  00011 PYOD, LLC for Citibank, N.A.   7100            0.00     944.45      944.45        0.00              944.45
        Resurgent Capital Services
        PO Box 19008
        Greenville, SC 29602
        Filed: 12/07/18
  00012 PYOD, LLC for Citibank, N.A.   7100            0.00     784.28      784.28        0.00              784.28
        Resurgent Capital Services
        PO Box 19008
        Greenville, SC 29602
        Filed: 12/07/18
  00013 PYOD, LLC for Citibank, N.A.   7100            0.00    1,126.25    1,126.25       0.00            1,126.25
        Resurgent Capital Services
        PO Box 19008
        Greenville, SC 29602
        Filed: 12/07/18




UST Form 101-7-TFR (5/1/2011) Page 8
             Case 18-07152         Doc 53     Filed 02/27/19 Entered 02/27/19 15:05:05     Desc Main C Page 3
                                                                                              EXHIBIT
                                               Document     Page 9 of 11
  Case: 18-07152                                                                                      Elizabeth C Berg
  Munoz, Alejandro M.                                                                               CLAIMS REGISTER
                                                                                                     EXHIBIT C Page 3
  Claims Bar Date: 12/21/18   Government Bar Date: 12/21/18

  Claim
   No. Creditors                        UTC       Scheduled    Claimed     Allowed           Paid             Balance

  00014 PYOD, LLC for Citibank, N.A.   7100            0.00     271.32      271.32           0.00              271.32
        Resurgent Capital Services
        PO Box 19008
        Greenville, SC 29602
        Filed: 12/07/18
  00015 Quantum3 Group for             7100          378.00     378.82      378.82           0.00              378.82
        PO Box 788
        Kirkland, WA 98083
        Filed: 12/13/18
  00016 Quantum3 Group LLC             7100        2,163.00    2,163.08    2,163.08          0.00            2,163.08
        as agent for Comenity Bank
        PO Box 788
        Kirkland, WA 98083
        Filed: 12/13/18
  00017 Department Stores Nat'l        7100        1,403.00    1,403.21    1,403.21          0.00            1,403.21
        c/o Quantum3 Group LLC
        PO Box 657
        Kirkland, WA 98083
        Filed: 12/21/18
        Alejandro M. Munoz             8100            0.00    2,922.05    2,922.05      2,922.05                0.00
        703 Southwind Dr.
        Carpentersville, IL 60110
        Debtor's exemption

UNSECURED TOTAL                                   25,357.06   36,755.55   36,755.55      2,922.05          33,833.50




REPORT TOTALS                                     38,152.06   52,501.13   40,131.35      2,922.05          37,209.30




UST Form 101-7-TFR (5/1/2011) Page 9
             Case 18-07152              Doc 53   Filed 02/27/19 Entered 02/27/19 15:05:05           Desc Main
                                                  Document     Page 10 of 11
                                                 TRUSTEE'S PROPOSED DISTRIBUTION
                                                                                                            Exhibit D

Case No.: 18-07152
Case Name: Munoz, Alejandro M.

Trustee Name: Elizabeth C Berg
                     Balance on Hand                                                                            $26,063.09
Claims of secured creditors will be paid as follows:


                                                                                           Interim
   Claim                                                Claim        Allowed Amount      Payments to         Proposed
    No.       Claimant                                 Asserted          of Claim            Date            Payment
00001        Capital One Auto Finance              $      12,369.78 $           0.00 $             0.00 $               0.00
Total to be paid to secured creditors                                                                  $                0.00
Remaining Balance                                                                                      $        26,063.09

         Applications for chapter 7 fees and administrative expenses have been filed as follows:


                                                                                          Interim
                                                                                         Payments            Proposed
                             Reason/Applicant                        Total Requested      to Date            Payment
Trustee, Fees: Elizabeth C. Berg, Trustee                           $       3,357.80 $             0.00 $         3,357.80
Trustee, Expenses: Elizabeth C. Berg, Trustee                       $          18.00 $             0.00 $               18.00

Total to be paid for chapter 7 administrative expenses                                                 $          3,375.80
Remaining Balance                                                                                      $         22,687.29

         Applications for prior chapter fees and administrative expenses have been filed as follows:
                                                             NONE
       In addition to the expenses of administration listed above as may be allowed by the Court, priority claims totaling
$0.00 must be paid in advance of any dividend to general (unsecured) creditors.
         Allowed Priority Claims are:

                                                             NONE
       The actual distribution to wage claimants included above, if any, will be the proposed payment less applicable
withholding taxes (which will be remitted to the appropriate taxing authorities).

        Timely claims of general (unsecured) creditors totaling $33,833.50 have been allowed and will be paid pro rata
only after all allowed administrative and priority claims have been paid in full. The timely allowed general (unsecured)
dividend is anticipated to be 67.1 %, plus interest (if applicable).
         Timely allowed general (unsecured) claims are as follows:


UST Form 101-7-TFR (5/1/2011) Page 10
             Case 18-07152              Doc 53   Filed 02/27/19 Entered 02/27/19 15:05:05                Desc Main
                                                  Document     Page 11 of 11
                                                             Allowed
   Claim                                                    Amount of             Interim Payments          Proposed
    No.        Claimant                                       Claim                     to Date             Payment
00002         TD Bank, USA                             $             1,356.75 $                0.00 $                  909.78
00003         Capital One Bank (USA), N.A.             $              475.28 $                 0.00 $                  318.71
00004         Capital One Bank (USA), N.A.             $              760.08 $                 0.00 $                  509.68
00005         Capital One, N.A.                        $              544.13 $                 0.00 $                  364.87
00006         Merrick Bank                             $             2,370.60 $                0.00 $                1,589.63
00007         PYOD, LLC for Citibank, N.A.             $             1,838.60 $                0.00 $                1,232.89
00008         Creditone Llc                            $            16,670.20 $                0.00 $            11,178.30
00009         PYOD, LLC for Citibank, N.A.             $             2,281.14 $                0.00 $                1,529.63
00010         PYOD, LLC for Citibank, N.A.             $              465.31 $                 0.00 $                  312.02
00011         PYOD, LLC for Citibank, N.A.             $              944.45 $                 0.00 $                  633.31
00012         PYOD, LLC for Citibank, N.A.             $              784.28 $                 0.00 $                  525.91
00013         PYOD, LLC for Citibank, N.A.             $             1,126.25 $                0.00 $                  755.21
00014         PYOD, LLC for Citibank, N.A.             $              271.32 $                 0.00 $                  181.94
00015         Quantum3 Group for Comenity Bank         $              378.82 $                 0.00 $                  254.03
00016         Quantum3 Group LLC                       $             2,163.08 $                0.00 $                1,450.46
00017         Department Stores Nat'l Bank             $             1,403.21 $                0.00 $                  940.92

Total to be paid to timely general unsecured creditors                                               $           22,687.29

Remaining Balance                                                                                    $                   0.00


         Tardily filed claims of general (unsecured) creditors totaling $0.00 have been allowed and will be paid pro rata
only after all allowed administrative, priority and timely filed general (unsecured) claims have been paid in full. The
tardily filed claim dividend is anticipated to be 0.0 %, plus interest (if applicable).

         Tardily filed general (unsecured) claims are as follows:

                                                            NONE

        Subordinated unsecured claims for fines, penalties, forfeitures, or damages and claims ordered subordinated by
the Court totaling $0.00 have been allowed and will be paid pro rata only after all allowed administrative, priority and
general (unsecured) claims have been paid in full. The dividend for subordinated unsecured claims is anticipated to be
0.0 %, plus interest (if applicable).
       Subordinated unsecured claims for fines, penalties, forfeitures or damages and claims ordered subordinated by
the Court are as follows:
                                                            NONE




UST Form 101-7-TFR (5/1/2011) Page 11
